         Case 1:19-cv-06655-AKH Document 111 Filed 06/19/20 Page 1 of 4



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 NINGBO MIZHIHE I&E CO., LTD.,                                  :
                                                                : ORDER DENYING MOTION FOR
                                          Plaintiff,            : RECONSIDERATION
              -against-                                         :
                                                                :  19 Civ. 6655 (AKH)
 DOES 1-200; DRESHOW; 4MEMORYS; DENG                            :
 KAI, et al.,                                                   :
                                                                :
                                          Defendants.           :
                                                                :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

               In this copyright infringement action, Plaintiff alleges that Defendants create,

market, and sell products depicting certain unicorn images for which Plaintiff holds enforceable

copyrights. On April 30, 2020, I granted Plaintiff’s motion to dismiss counterclaims brought by

Defendants Deng Kai, Dreshow, and 4Memorys (“Defendants”). See ECF No. 104. Defendants

now move for reconsideration, contending that the Court overlooked that (1) Plaintiff indicated

to Amazon that they held an enforceable copyright; (2) Defendant alleged that Plaintiff knew of

prior unicorn designs; and (3) Defendants alleged that Plaintiff ‘s takedown notice included some

images not covered by Plaintiff’s copyrights. See ECF Nos. 107, 108. Defendants also seek to

“clear up any confusion … with regard to the[ir] Lanham Act claim.” ECF No. 108, at 5. The

relevant facts are set forth in my April 30 order. Familiarity therewith is assumed.

               Defendants’ motion is denied. To start, the motion is untimely. My order

granting the motion to dismiss issued on April 30. Under Local Rule 6.3, Defendants’ motion

for reconsideration was due on or before May 14. See S.D.N.Y. Local Civil Rule 6.3. Instead,

Defendants filed their motion on May 28. ECF No. 107. Courts in this Circuit routinely deny

late-filed reconsideration motions. See, e.g., Otto v. Town of Washington, 71 F. App’x 91, 92
          Case 1:19-cv-06655-AKH Document 111 Filed 06/19/20 Page 2 of 4



(2d Cir. 2003) (affirming denial of a motion for reconsideration filed 10 days after the Rule 6.3

deadline); McGraw-Hill Global Education Holdings, LLC v. Mathrani, 293 F.Supp.3d 394, 397

(S.D.N.Y. 2018) (“As numerous cases from this Circuit have held, the untimeliness of a motion

for reconsideration is reason enough to deny the motion.”) (collecting cases). Defendants do not

explain why they missed the filing deadline and instead purport to seek reconsideration under a

different rule, Federal Rule of Civil Procedure 59. See ECF Nos. 107, 108; see also Fed. R. Civ.

P. 59(e) (allowing 28 days from the “judgment” to file a motion for reconsideration). But Rule

59 applies only to final judgments, defined by Rule 54 as “any order from which an appeal lies,”

Fed. R. Civ. P. 54(a), and my April 30 order merely dismisses Defendants’ counterclaims, while

leaving intact the rest of the action to proceed. 1 See, e.g., Leftridge v. Connecticut State Trooper

Officer No. 1283, 640 F.3d 62, 66 (2d Cir. 2011) (“A final decision generally is one which ends

the litigation on the merits and leaves nothing for the court to do but execute the judgment.”)

(quotation marks omitted). In short, Rule 59 is inapposite and Defendants’ motion is untimely.

See In re Palermo, No. 08 Civ. 7421, 2011 WL 446209, at *4 (S.D.N.Y. Feb. 7, 2011) (when




1
  In their reply, Defendants double down on their position that Rule 59 applies to them and Local Rule 6.3 does not.
See, e.g., ECF No. 110, at 3 (“Defendants’ motion does not attempt to justify a delay because there is no delay to
justify.”). This erroneous conclusion stems from the erroneous premise that because “all of Defendants’ claims–––
their entire action–––have been adjudicated,” id. (emphasis added), that my order dismissing these counterclaims
was a final judgment within the meaning of Rule 54. Wrong. Rule 54(b) expressly states that the court “may,” in
circumstances not applicable here, “direct entry of final judgment as to one or more, but fewer than all, claims or
parties,” but that “[o]therwise, any order or other decision, however designated, that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties does not end the action as to any of the claims or
parties.” Fed. R. Civ. P. 54(b) (emphases added). For illustration of this principle, one need look no further than
Defendants’ own string citation, which includes no cases in which (1) fewer than all the claims in a litigation had
been dismissed, (2) the court had not specially designated a partial judgment for appeal, and (3) the matter was
appealable. See, e.g., U.S. v. Wallace & Tiernan Co., 336 U.S. 793, 795 n.1 (1949) (“dismissal of the case ended
this suit so far as the District Court was concerned”) (emphasis added); Allied Air Freight, Inc. v. Pan Am. World
Airways, Inc., 393 F.2d 441, 443 (2d Cir. 1968) (noting the district court entered an order “dismissing the action”)
(emphasis added). What is more, a number of the cited cases do not even discuss Rule 59. See ECF No. 110 at 2-3.
And in citing a number of cases that police appealability based on whether a matter is dismissed with or without
prejudice, Defendants ignore the separate necessary condition that the order dispose of all claims in the suit.
                                                         2
         Case 1:19-cv-06655-AKH Document 111 Filed 06/19/20 Page 3 of 4



“no appeal lies” from the order “the only ground available [is to] move for reconsideration []

under Local Civil Rule 6.3”).

                Even if Defendants’ motion were timely, it fails to identify controlling decisions

or data that the court overlooked. See McGraw-Hill Glob. Educ. Holdings, 293 F.Supp.3d at 396

(“behind the cover lie the same arguments that this Court has already considered and rejected”);

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (“The standard for granting such a

motion is strict, and reconsideration will generally be denied unless the moving party can point

to controlling decisions or data that the court overlooked.”). Contrary to Defendant’s assertions,

the order dismissing their counterclaims found that (1) Plaintiff had made no representation as to

enforceability of the copyrights that it in fact held; and (2) Defendants’ allegations regarding any

“knowledge” on Plaintiff’s part were entirely conclusory. As to Defendants’ third claim that the

takedown notice included items “which did not contain any of Plaintiff’s copyrighted works,”

Def. Mem. at 4, this argument is nowhere to be found in Defendants’ Counterclaims. See Fadem

v. Motor Co., 352 F.Supp.2d 501, 516 (S.D.N.Y.) (“It is long-standing precedent in this circuit

that parties cannot amend their pleadings through issues raised solely in their briefs.”), aff’d 157

F. App’x 398 (2d Cir. 2005). Further contrary to Defendants’ briefing, I specifically reviewed

and rejected their claims under the Lanham Act and related state law claims. See ECF No. 104,

at 8. As I made clear in the April 30 order, Defendants will have the opportunity to pursue their

claims of invalidity, but as a defense to liability, “not as a counterclaim cognizable under the

DMCA.” Id. at 5; see also, e.g., Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1929

(2015) (“[I]nvalidity is not a defense to infringement, it is a defense to liability.”).




                                                  3
         Case 1:19-cv-06655-AKH Document 111 Filed 06/19/20 Page 4 of 4



               Defendants’ motion for reconsideration is denied. The Clerk is instructed to close

the open motion (ECF No. 107). At the next status conference, scheduled for June 26, 2020, the

parties will be asked to discuss an efficient plan to move this litigation forward.



SO ORDERED.

Dated:         June 19, 2020                               ____________/s/_____________
               New York, New York                             ALVIN K. HELLERSTEIN
                                                              United States District Judge




                                                 4
